COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Derek Renee Sosa v. The State of Texas

Appellate case number:    01-14-00157-CR

Trial court case number: 1368317

Trial court:              262nd District Court of Harris County

       On December 4, 2014, appellee, The State of Texas, filed a “Motion to Seal or Strike
Appellant’s Brief,” asserting that the brief of appellant, Derek Renee Sosa, discloses the name of
a sexual assault victim under the age of 17. See TEX. CODE CRIM. PROC. ANN. art. 57.02(h) (West
Supp. 2014).
        We grant the motion in part and STRIKE Appellant’s Brief, filed on October 6, 2014, and
ORDER appellant to file a corrected brief that does not disclose the victim’s name or other
identifying information. See TEX. CODE CRIM. PROC. ANN. art. 57.02(h) (West Supp. 2014).
Appellant’s corrected brief is due to be filed with this Court by no later than Monday, December
22, 2014.
      The striking of appellant’s brief and the filing of appellant’s corrected brief does not
modify any deadlines in this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                   Acting individually        Acting for the Court


Date: December 11, 2014